Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 28-30, 32-37, and 39-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (2016/0097866).
	Regarding claim 25, Williams discloses a Positron Emission Tomography (PET) system for acquiring a PET data set of a target object (Williams, [0004]), comprising: a scintillator array having a plurality of scintillators arranged in multiple rows and multiple columns (Williams, [0060], scintillator block 12); a first light sensor array having a first number of light sensors arranged in one or more rows, wherein one light sensor in a row connects through an electric circuit to an adjacent light sensor in the same row and share a same electrical signal collection unit (Williams, Fig. 2, 16, [0068]); and a second light sensor array having a second number of light sensors arranged in one or more columns, wherein one light sensor in a column connects through an electric circuit to an adjacent light sensor in the same column and share a same electrical signal collection unit(Williams, Fig. 2, 20, [0068]), wherein a first surface of the scintillator array is optically coupled to the first light sensor array and a second surface of the scintillator array is optically coupled to the second light sensor array (Williams, Fig. 2, items 16, 20 on opposing sides of scintillator block 22).

	Regarding claim 29, Williams further discloses the PET data set comprises a first data set comprising at least a first light intensity value corresponding to an incidence photon detected by the first light sensor array, and a second data set comprising at least a second light intensity value corresponding to an incidence photon detected by the second sensor array. (Williams, [0074])
	Regarding claim 30, Williams further discloses a first dimensional position of the incidence photon in a first direction is determined based on the first data set; a second dimensional position of the incidence photon in a second direction is determined based on the second data set; and a third dimensional position of the incidence photon in a third direction is determined based on the first data set and the second data set. (Williams, [0074], [0075])
	Regarding claim 32, Williams further discloses a ratio of the first number of light sensors of the first light sensor array to the number of the plurality of scintillators is 2 to 1, and a ratio of the second number of light sensors of the second light sensor array to the number of the plurality of scintillators is 2 to 1. (Williams, [0027])
	Regarding claim 33, Williams further discloses the first number of light sensors of the first light sensor array is equal to the second number of light sensors of the second light sensor array. (Williams, [0027])
	Regarding claim 34, Williams further discloses the first number of light sensors of the first light sensor array and the second number of light sensors of the second light sensor array are arranged uniformly or ununiformly. (all arrangements will either be uniform or non-uniform)
	Regarding claim 35, Williams further discloses the first number of light sensors of the first light sensor array and the second number of light sensors of the second light sensor array are arranged according to a separation distance or according to a sensor number density. (Williams, [0027] et seq.)

	Regarding claim 37, Williams further discloses the plurality of scintillators are arranged according to a separation distance or according to a scintillator number density. (Williams, [0027] et seq.)
	Regarding claim 39, claim 39 is rejected on the same grounds as claim 25. 
	Regarding claim 40, Williams further discloses reconstructing an image of the target object based on the three-dimensional position of the incidence photon and the PET data set. (Williams, [0004])
	Regarding claim 41, Williams further discloses determining, based on a light intensity spatial distribution corresponding to the incidence photon in a direction, at least one component of the three-dimensional position of the incidence photon in the direction. (Williams, [0074], [0075])
	Regarding claim 42, Williams further discloses the PET data set comprises a first data set comprising at least a first light intensity value corresponding to the incidence photon detected by the first light sensor array, and a second data set comprising at least a second light intensity value corresponding to the incidence photon detected by the second sensor array. (Williams, [0074], [0075])
	Regarding claim 43, Williams further discloses determining, based on the first data set, a first dimensional position of the incidence photon in a first direction; determining, based on the second data set, a second dimensional position of the incidence photon in a second direction; and determining, based on the first data set and the second data set, a third dimensional position of the incidence photon in a third direction. (Williams, [0074], [0075])
	Regarding claim 44, claim 44 is rejected on the same grounds as claim 25.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,799,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the examined application differ from the claims in the reference patent only in that the subject matter of examined claims 26 and 27 is combined with the independent claims of the reference patent.  Thus each and every limitation of the examined claims is contained within and therefore obvious from the reference patent, though the claims have a different scope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EDWIN C GUNBERG/              Primary Examiner, Art Unit 2884